*293OPINION OF THE COURT
Per Curiam.
Respondent, Rafael M. Pantoja, Jr., was admitted to the practice of law in this State by the First Department on January 14, 1985 and at all times pertinent to this proceeding maintained an office for the practice of law within this Department.
On or about September 15, 1995, the respondent pleaded guilty in Supreme Court, New York County, to three counts of grand larceny in the second degree, a class C felony, two counts of attempted grand larceny in the second degree, a class D felony, and one count of grand larceny in the third degree, also a class D felony. Respondent was sentenced on October 20, 1995 to two concurrent terms of imprisonment of from 4 to 12 years. Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney by operation of law upon his conviction of these felonies.
Accordingly, the Departmental Disciplinary Committee’s petition is granted and the respondent’s name is hereby stricken from the roll of attorneys.
Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ., concur.
Application granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective February 8, 1996.